Citation Nr: 1810142	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-03 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Hodgkin's lymphoma, including as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Blowers, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to March 1972.  The Veteran died in August 2014.  The appellant is the surviving spouse of the Veteran, who is substituted as the appellant for purposes of adjudicating the issue on appeal to completion.  See 38 U.S.C. § 5121A (2012) (allowing for substitution in case of death of a claimant who dies on or after October 10, 2008).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the RO in St. Louis, Missouri, which, in pertinent part, denied service connection for Hodgkin's lymphoma.

The issue on appeal was previously before the Board in June 2017, where the Board remanded for additional development.  While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), as the instant decision grants service connection for Hodgkin's lymphoma, which is a complete grant as to the issue on appeal, the Board need not address Remand compliance.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing in a December 2017 statement in support of claim.  38 C.F.R. § 20.1304 (2017).  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.



FINDINGS OF FACT

1.  Prior to death the Veteran was diagnosed with Hodgkin's lymphoma.

2.  During service the Veteran was exposed to asbestos while performing duties as a machinist mate.

3.  The diagnosed Hodgkin's lymphoma was due to the Veteran's in-service asbestos exposure.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for Hodgkin's lymphoma have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  As the instant Board decision grants service connection for Hodgkin's lymphoma, which is a total grant as to the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.


Service Connection for Hodgkin's Lymphoma

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).

Hodgkin's lymphoma is a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the issue on appeal.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Prior to death, the Veteran argued that Hodgkin's lymphoma/disease was due to in-service asbestos exposure.  The Veteran reported exposure to asbestosis as part of the duties of machinist mate while aboard a ship that included wrapping asbestos around valves and pipes. 

Initially, the Board finds that the Veteran is currently diagnosed with Hodgkin's lymphoma/disease.  Such diagnosis can be found in the report from a January 2012 VA hematologic and lymphatic examination.

Next, the Board finds that during service the Veteran was exposed to asbestos while performing duties as a machinist mate.  Service personnel records reflect that the Veteran was stationed aboard the USS Charles S. Sperry during service.  Per an internet article printed by the Veteran in July 2009, asbestos was used aboard the USS Charles S. Sperry.  In a November 2011 statement in support of claim, the Veteran explained that the Veteran's duties during service included wrapping asbestos around valves and pipes in the ship.

The Veteran's DD Form 214 reports that during service the Veteran was a machinist mate.  As explained in the December 2016 SSOC, research indicates that that the in-service occupation of a machinist mate has a high probability of exposure to asbestos; therefore, for the above reasons, the Board finds that during service the Veteran was exposed to asbestos.

The Board finds that the evidence is at least in equipoise as to whether the diagnosed Hodgkin's lymphoma was due to the Veteran's in-service asbestos exposure.  VA examiners in January 2012 and July 2017 both opined that, based upon the medical literature, it was less likely than not that the Hodgkin's lymphoma was due to asbestos exposure; however, the VA examiner in July 2017 explained that such findings might not be true in all cases.  Specifically, the VA examiner in July 2017 explained that there are several case studies that support the idea that there is a link between asbestos and lymphoma.

In March 2012, the Veteran's private physician drafted an opinion letter.  After reviewing the service treatment records and the Veteran's report of history, the private physician opined that it was more likely than not that asbestos exposure contributed to the Veteran's medical conditions.  A clarifying medical opinion letter was subsequently submitted to VA by the private physician in July 2012.  Per the medical opinion letter, the private physician opined that it was more likely than not that the Hodgkin's lymphoma was due to the in-service asbestos exposure.  Specifically, the private examiner reasoned that the Hodgkin's lymphoma was due to the large amounts of asbestos to which the Veteran would have been exposed while performing in-service duties as a machinist mate.

Having reviewed all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the diagnosed Hodgkin's lymphoma was due to the Veteran's in-service asbestos exposure.  The Veteran's private physician prior to death opined that the large amounts of asbestos to which the Veteran would have been exposed while performing in-service duties as a machinist mate was likely the case of the diagnosed Hodgkin's lymphoma.  While two VA examiners rendered negative opinions based upon the medical literature, one of the VA examiners acknowledged that that there are several case studies that support the idea that there is a link between asbestos and lymphoma.  As such, based upon the distinct facts of this case, and resolving all reasonable doubt in the appellant's favor, the Board finds that the Hodgkin's lymphoma diagnosed prior to the Veteran's death was incurred in active service.  38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102.


As service connection is being granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C. § 7104 (2012).


ORDER

Service connection for Hodgkin's lymphoma is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


